Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	The prior art of record fails to teach or fairly suggest, in response to obtaining security associations obtained in response to negotiating a first device IP address and an IKE and an IPSec tunnel being established between a VPN gateway and the device using the obtained IKE and IPSec security associations, creating a second tunnel identifier (secondary to a first tunnel ID used to retrieve a security association record containing associations between the first tunnel ID, the first device IP address, and the plurality of security associations), replacing the first tunnel ID in the security association record with the second tunnel ID, used to retrieve a security association record, and replacing the first IP address in the first SA record with the second IP address, used to create the second tunnel ID, in order to allow the device to transmit a request packet through the VPN gateway, wherein the request packet contains the second IP address and the first tunnel ID, used to retrieve the security association record, in the specific manner and combinations recited in claims 1-20.  
The closest related prior art are cited to state the general state of the art and are not considered to teach the distinguishing features noted above. The prior art includes:
(i) 	CN Pat Zhang et al (CN 105376239A), which teaches performing a data key negotiation and adding a mobile terminal IP to a security association data structure and updating the mobile terminal IP address in an address field within the security association data structure;
(ii) 	US PG Pub Baboescu et al (US 2016/0302110), which discloses encapsulating a packet comprising a second tunnel ID after encrypting the packet using IPSec encryption; and
(iii) 	NPL document "APNIC eLearning: IPSec VPN Design" – APNIC, 08/02/2017.
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDY A SCOTT/Primary Examiner, Art Unit 2439
20210327